Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches an integrated circuit device comprising: a semiconductor body comprising a first semiconductor material; a source region on a first side of the semiconductor body, the source region comprising a second semiconductor material compositionally different from the first semiconductor material; a drain region on a second side of the semiconductor body opposite the first side, the source region comprising the second semiconductor material; a gate structure including a first gate spacer at least partially over the source region and a second gate spacer at least partially over the drain region; a first semiconductor layer between the source region and the first gate spacer, and a second semiconductor layer between the drain region and the second gate spacer, but is silent with respect to the above teachings in combination with the first semiconductor layer comprising a third semiconductor material compositionally different from the first semiconductor material and the second semiconductor material; and the second semiconductor layer comprising the third semiconductor material.
The prior art also teaches a method for fabricating a semiconductor device, the method comprising: forming a semiconductor body comprising a first semiconductor material; forming a gate structure on a top surface and opposing sidewalls of the semiconductor body, thereby defining a non-planar channel region in the semiconductor body, the gate structure including a gate dielectric structure on the top and the opposing sidewalls of the semiconductor body, a gate electrode structure on the gate dielectric structure, and first and second gate spacers on opposing sides of the gate dielectric structure; forming a source region and a drain region adjacent to the semiconductor body, the source region and the drain region on opposite sides of the semiconductor body and comprising a second semiconductor material compositionally different from the first semiconductor material; and forming a first semiconductor layer on the source region between the source region and the first gate spacer and a second semiconductor layer on the drain region between the drain region and the second gate spacer, but is silent with respect to the above teachings in combination with  the first and second semiconductor layers comprising a third semiconductor material compositionally different from the first semiconductor material and the second semiconductor material.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/16/21